Sears, Presiding Justice.
The appellant, Jody Allen, appeals from the trial court’s denial of his motion for out-of-time appeal. However, because Allen waived his right to appeal as part of his plea agreement with the State,* Allen was not entitled to seek an appeal, and the trial court properly denied his motion for out-of-time appeal. Accordingly, we affirm the trial court’s judgment.

Judgment affirmed.


All the Justices concur.


 Allen v. Thomas, 265 Ga. 518, 519-520 (458 SE2d 107) (1995).